DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,9,11-16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US 0082052 A) in view of Goldstaub (US 3898766 A).
 	For claim 1, Whitman teaches a self-watering container, comprising: an outer wall (b) being substantially waterproof; an inner wall (a) being substantially porous, the inner wall defining a growing medium cavity (as shown in fig. 1), and the inner wall and outer wall defining a cylindrical water cavity (c) in hydraulic communication with the growing medium cavity. 
However, Whitman is silent about a growing medium support mesh, the growing medium support mesh being configured to rest against the inner wall and receive moisture from the cylindrical water cavity through the substantially porous inner wall.  
Goldstaub teaches a self-watering container, comprising: a growing medium support mesh (36), the growing medium support mesh being configured to rest against an inner wall of a container (30; see fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a growing medium support mesh as taught by Goldstaub in the self-watering container of Whitman in order to hold the plant and the soil in the container and to provide capillary effect (col. 3, lines 46-48, col. 4, lines 1-10 of Goldstaub). 
The combination of Whitman as modified by et Goldstaub would result in the growing medium support mesh (as relied on Goldstaub) being configured to rest against the inner wall (functional recitation to which the mesh of Goldstaub can and does performed the intended function of “configured to rest against the inner wall”) and receive moisture from the cylindrical water cavity through the substantially porous inner wall (as taught in Whitman).  
For claim 2, Whitman as modified by Goldstaub teaches the self-watering container of claim 1, but is silent about wherein the outer wall is formed of plastic or ceramic. In addition to the above, Goldstaub teaches an outer wall (12) being made out of plastic or ceramic (col. 2, lines 54-60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer wall of the container of Whitman as modified by Goldstaub be made out of plastic or ceramic as further taught by Goldstaub, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (plastic is notoriously well-known for use in the art for its water-impervious and light weight as stated by Goldstaub).  In re Leshin, 125 USPQ 416.
For claim 3, Whitman as modified by Goldstaub teaches the self-watering container of claim 1, and further teaches wherein the inner wall is formed of the same material as the outer wall (Whitman stated that the whole pot is made out of clay).  
For claim 4, Whitman as modified by Goldstaub teaches the self-watering container of claim 1, and further teaches wherein the inner wall is formed of a different material as the outer wall (Whitman stated that the outer wall has to be glazed, thus, adding the glaze would make the outer wall being formed of a different material than the inner wall). However, in the even that applicant disagrees with the examiner’s interpretation of Whitman, Goldstaub teaches the outer container with an outer wall being made out of plastic for water-impervious property (col. 2, lines 54-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer wall of the container of Whitman as modified by Goldstaub be made out of plastic or ceramic as further taught by Goldstaub, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (plastic is notoriously well-known for use in the art for its water-impervious and light weight as stated by Goldstaub).  In re Leshin, 125 USPQ 416.  The combination of Whitman as modified by Goldstaub would result in the inner wall is formed of a different material as the outer wall (as modified by Goldstaub, the outer wall will be made out of plastic and the inner wall will be made out of clay as taught by Whitman).
For claim 5, Whitman as modified by Goldstaub teaches the self-watering container of claim 1, but is silent about wherein the inner wall is formed of plastic or ceramic.  In addition to the above, Goldstaub teaches an inner container (30) being made out of plastic or ceramic (col. 3, lines 61-68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner wall of the container of Whitman as modified by Goldstaub be made out of plastic or ceramic as further taught by Goldstaub, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (plastic or ceramic is notoriously well-known for use in the art for light weight as stated by Goldstaub).  In re Leshin, 125 USPQ 416.
For claim 6, Whitman as modified by Goldstaub teaches the self-watering container of claim 1, and further teaches a base member (d of Whitman), the base member defining a bottom portion of the growing medium cavity (as shown in fig. 1 of Whitman).  
For claim 9, Whitman as modified by Goldstaub teaches the self-watering container of claim 6, and further teaches at least one aperture (f of Whitman) formed through the base member.  
For claim 11, Whitman teaches a self-watering container, comprising: a cylindrical outer wall (b) being substantially waterproof (outer wall is glazed to prevent water from escaping the cavity c); a cylindrical inner wall (a) being substantially porous, the cylindrical inner wall defining a growing medium cavity (as shown in fig. 1), and the cylindrical inner wall and cylindrical outer wall defining a cylindrical water cavity in hydraulic communication with the growing medium cavity (as shown in fig. 1). 
However, Whitman is silent about a growing medium support mesh, the growing medium support mesh being configured to rest against the cylindrical inner wall and receive moisture from the cylindrical water cavity through the substantially porous cylindrical inner wall.  
Goldstaub teaches a self-watering container, comprising: a growing medium support mesh (36), the growing medium support mesh being configured to rest against a cylindrical inner wall (30; see fig. 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a growing medium support mesh as taught by Goldstaub in the self-watering container of Whitman in order to hold the plant and the soil in the container and to provide capillary effect (col. 3, lines 46-48, col. 4, lines 1-10 of Goldstaub). 
The combination of Whitman as modified by et Goldstaub would result in the growing medium support mesh (as relied on Goldstaub) being configured to rest against the cylindrical inner wall (functional recitation to which the mesh of Goldstaub can and does performed the intended function of “configured to rest against the cylindrical inner wall”) and receive moisture from the cylindrical water cavity through the substantially cylindrical porous inner wall (as taught in Whitman).  
For claim 12, Whitman as modified by et Goldstaub teaches the self-watering container of claim 11, but is silent about wherein the cylindrical outer wall is formed of plastic.  In addition to the above, Goldstaub teaches a cylindrical outer wall (12) being made out of plastic (col. 2, lines 54-60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outer wall of the container of Whitman as modified by Goldstaub be made out of plastic as further taught by Goldstaub, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (plastic is notoriously well-known for use in the art for its water-impervious and light weight as stated by Goldstaub).  In re Leshin, 125 USPQ 416.
For claim 13, Whitman as modified by et Goldstaub teaches the self-watering container of claim 11, and further teaches wherein the cylindrical inner wall is formed of the same material as the cylindrical outer wall (Whitman stated that the whole pot is made out of clay).  
For claim 14, Whitman as modified by et Goldstaub teaches the self-watering container of claim 11, and further teaches wherein the cylindrical inner wall is formed of a different material as the cylindrical outer wall (Whitman stated that the outer wall has to be glazed, thus, adding the glaze would make the outer wall being formed of a different material than the inner wall). However, in the even that applicant disagrees with the examiner’s interpretation of Whitman, Goldstaub teaches the cylindrical outer wall being made out of plastic for water-impervious property (col. 2, lines 54-60).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical outer wall of the container of Whitman as modified by Goldstaub be made out of plastic or ceramic as further taught by Goldstaub, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (plastic is notoriously well-known for use in the art for its water-impervious and light weight as stated by Goldstaub).  In re Leshin, 125 USPQ 416.  The combination of Whitman as modified by Goldstaub would result in the inner wall is formed of a different material as the outer wall (as modified by Goldstaub, the outer wall will be made out of plastic and the inner wall will be made out of clay as taught by Whitman).
For claim 15, Whitman as modified by et Goldstaub teaches the self-watering container of claim 11, but is silent about wherein the cylindrical inner wall is formed of plastic.  In addition to the above, Goldstaub teaches a cylindrical inner wall (30) being made out of plastic (col. 3, lines 61-68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylindrical inner wall of the container of Whitman as modified by Goldstaub be made out of plastic as further taught by Goldstaub, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (plastic is notoriously well-known for use in the art for light weight as stated by Goldstaub).  In re Leshin, 125 USPQ 416.
For claim 16, Whitman as modified by et Goldstaub teaches the self-watering container of claim 11, and further teaches a base member (d of Whitman), the base member defining a bottom portion of the growing medium cavity (as shown in fig. 1 of Whitman).  
For claim 19, Whitman as modified by et Goldstaub teaches the self-watering container of claim 16, and further teaches further comprising at least one aperture (f of Whitman) formed through the base member.  
Claims 7,8,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman as modified by et Goldstaub as applied to claims 1,6,11,16 above, and further in view of Oh (KR 101225181 B1).
 	For claim 7, Whitman as modified by et Goldstaub teaches the self-watering container of claim 6, but is silent about further comprising a central column formed on the base member.  
	Oh teaches a self-watering container comprising a central column (150,153,155) formed on the base member (bottom of either outer container 119 or inner container 112 and as shown in fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a central column as taught by Oh formed on the base member of Whitman as modified by et Goldstaub in order to provide for a water supply path or irrigation (as taught by Oh).
	For claim 8, Whitman as modified by et Goldstaub and Oh teaches the self-watering container of claim 7, and further teaches wherein the central column is configured to be in hydraulic communication with the water cavity (functional recitation to which the central column as relied on Oh can and does perform the intended function of “configured to be in hydraulic communication with the water cavity”).  
	For claims 17 & 18, the limitation has been explained in the above, thus, please see above. 
Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman as modified by et Goldstaub as applied to claims 1,6,9,11,16 above, and further in view of Moran (WO 0235918 A1).
 	For claim 10, Whitman as modified by et Goldstaub teaches the self-watering container of claim 9, but is silent about further comprising a saucer configured to catch water expelled through the at least one aperture.  
	Moran teaches a self-watering container comprising a saucer (any one of the outer reservoirs, for example, ref. 170 or 220) configured to catch water expelled through the at least one aperture (110 or 150).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a saucer as taught by Moran in the self-watering container of Whitman as modified by et Goldstaub in order to catch water expelled through the at least one aperture in the container. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643